Citation Nr: 0944816	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  When this 
matter was before the Board in April 2009, it was remanded 
for additional development by the originating agency.  It has 
been returned to the Board for further appellate action.

REMAND

In the April 2009 remand, the Board noted that the Veteran 
had most recently been afforded a VA examination to determine 
the current degree of severity of his left knee disability in 
June 2007, the report of which did not contain an assessment 
of limitation of motion on repeated testing.  The Board noted 
that the examination report was therefore inadequate for 
rating purposes.

The Board also noted that it appeared that the Veteran was 
scheduled for another VA examination in December 2008, that 
this examination had reportedly been cancelled because the 
Veteran had withdrawn his claim, but that the record before 
the Board did not reflect that he had withdrawn his appeal.  
The Board remanded to determine whether the Veteran had 
withdrawn his appeal and, if he had not, to afford the 
Veteran an examination to determine the nature and extent of 
all impairment due to his service-connected left knee 
disability.

The Veteran was scheduled for such an examination in July 
2009.  However, a report of contact from the VA Medical 
Center indicates that the Veteran called the day before the 
appointment and cancelled, and that the Veteran had indicated 
that he was "OK" with his current rating, that everything 
was the same and nothing was worse or better, and that he 
could not get out of work for the appointment. 

On September 29, 2009, a Supplemental Statement of the Case 
(SSOC) was sent to the Veteran, explaining that his claim 
remained denied, that he had cancelled his July 2009 VA 
examination, and that as of the date of the SSOC VA had not 
received a request to reschedule the appointment.  The notice 
letter accompanying the SSOC indicated that if the Veteran 
wished to respond to the SSOC, he had 30 days from the date 
of the letter.  

In letter postmarked October 5, 2009, the Veteran indicated 
that he was not waiving his claim, that he had cancelled his 
appointment due to certain factors, and that he was 
requesting a new appointment for an examination.  The Veteran 
also indicated that within the past 30 days VA had called him 
and requested his preference of location for an examination, 
and that his preference remained the VA center in Allentown, 
Pennsylvania.  

In light of the fact that the Veteran responded within a week 
of the SSOC informing him of his failure to request a 
rescheduling of his VA examination, and that he indicated in 
the response that he did wish to have such an examination at 
the VA center in Allentown, Pennsylvania, the Veteran should 
be rescheduled for such an examination at the Allentown, 
Pennsylvania VA Medical Center.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's service-connected left 
knee disability during the period of 
this claim.

2.	Then, the Veteran should be afforded an 
examination to determine the nature and 
extent of all impairment due to his 
service-connected left knee disability 
at the Allentown, Pennsylvania VA 
Medical Center.  The claims folder must 
be made available to and reviewed by 
the examiner.

All indicated studies, including range 
of motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
knee.  The examiner should also 
determine if the knee locks and, if so, 
the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on 
use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

